           Case 3:20-cv-00350-JAM Document 7 Filed 03/13/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT



DANIEL GREER

                          Plaintiff,
                                                      Civil Action No.
                   -v-                                MARCH 13, 2020

CONNECTICUT DEPARTMENT OF
CORRECTION; CHESHIRE CORRECTIONAL
INSTITUTION; and ROLLIN COOK,
Commissioner for the Department of Correction
in the State of Connecticut,

                          Defendants.



            AFFIDAVIT OF RABBI MENACHEM M. KATZ IN SUPPORT OF
            DANIEL GREER’S MOTION FOR PRELIMINARY INJUNCTION

      I, Rabbi Menachem M. Katz, affirm as follows:

      1.      I am Director of the Aleph Institute’s Military and Prison Outreach program. I

              was ordained as an orthodox rabbi in 1992 and began working for the Aleph

              Institute shortly thereafter.

      2.      The Aleph Institute is an Orthodox Jewish organization that, among other things,

              addresses the spiritual needs of Jewish inmates in correctional facilities

              throughout the country.

      3.      I have been asked by Plaintiff, Rabbi Daniel Greer, to confirm that the Aleph

              Institute can arrange for prepackaged kosher for Passover food and ceremonial

              dinner materials to be delivered to Cheshire Correctional Institution in time for

              the Passover 2020 holiday.




                                                1
Case 3:20-cv-00350-JAM Document 7 Filed 03/13/20 Page 2 of 2
